UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7751


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

VINCENT MISSOURI,

                Defendant ─ Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:00-cr-00498-MBS-1; 6:10-cv-70250-MBS)


Submitted:   June 16, 2011                    Decided:   June 20, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vincent Missouri, Appellant Pro Se.   David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent Missouri seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent      “a    substantial     showing        of     the   denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that    reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,       537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Missouri has not made the requisite showing.

Accordingly,        we     deny   Missouri’s        pending       motions,        deny   a

certificate      of       appealability,     and       dismiss    the     appeal.        We

dispense     with        oral   argument     because       the     facts    and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       DISMISSED




                                3